Citation Nr: 1419719	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial compensable rating for service-connected left ear hearing loss.

3. Entitlement to an initial compensable rating for service-connected well healed, non-angulating, non-deformed, mild left femoral stress fracture or mild greenstick fracture.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to February 1982 including service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

This matter was previously remanded by the Board for further development in November 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for residuals of fractured left femur was also remanded in November 2010.  In August 2011, the Appeals Management Center recharacterized this claim as entitlement to service connection for well healed, non-angulating, non-deformed, mild left femoral stress fracture or mild greenstick fracture and issued a rating decision granting service connection, evaluated as noncompensable, effective June 23, 2006.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Although that adjudication was a full grant of the benefit sought in regard to the claim, the Veteran subsequently submitted a notice of disagreement with the assigned disability rating.  The RO/AMC has not yet issued a Statement of the Case (SOC) on this issue as required by law.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, the issue of entitlement to an initial compensable disability rating for service-connected well healed, non-angulating, non-deformed, mild left femoral stress fracture or mild greenstick fracture is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. Right ear hearing loss related to the Veteran's active service is not demonstrated.

2. The average puretone threshold in decibels during an authorized audiological evaluation in February 2007 was 35 in the left ear and the speech recognition score using the Maryland CNC speech discrimination test was 90 percent. 


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated by the Veteran's military service and right ear sensorineural hearing loss may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100); 38 C.F.R. § 4.86 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in September 2006 and May 2007.  These letters also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in February 2007 and, pursuant to the November 2010 Board remand, in December 2010.

The Board also finds there has been substantial compliance with its November 2010 remand directives as a contemporaneous VA examination was conducted.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Byrant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran contends he should be entitled to service connection for his right ear hearing loss and that he should be entitled to a compensable disability rating for his service-connected left ear hearing loss.

Service connection for right ear hearing loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415  (1998).  

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA. 38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Board notes that the Veteran has served with the Army National Guard following separation from active duty service.

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for sensorineural hearing loss may also be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural  hearing loss).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to service treatment records the Veteran underwent audiometric testing in January 1977 which did not reveal hearing loss in the right ear.  However, May 1981 audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
-
60

In addition, according to the January 1982 separation examination, the Veteran's hearing acuity improved as the audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
-
30

According to the March 1983 Report of Medical History at Army National Guard enlistment, the Veteran stated he did not have hearing loss or any ear disorders.  The Veteran underwent audiometric testing at that time which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
(illegible)

According to the July 1987 Report of Medical History, the Veteran stated again he did not have hearing loss or any right ear disorder.  The Veteran underwent audiometric testing which revealed the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
25

The record reflects the Veteran's exposure to excessive noise/acoustic trauma in service and such was conceded by the Board in the November 2010 remand.  

In February 2007, the Veteran was afforded a VA audiologic examination where the examiner noted the Veteran's history of hearing loss and recovery during active duty service and service in the Army National Guard.  The Veteran reported he was a light weapons infantryman during active duty.   On the authorized VA audiologic evaluation for rating purposes, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
35

The pure tone average was 30 with speech recognition ability of 96 in the right ear.  The Veteran was diagnosed with normal to mild sensorineural hearing loss (within normal limits 500-2000 Hz per VA standards with mild hearing loss at 3000 and 4000 Hz).

Upon review of the evidence of record, a physical examination, and the Veteran's lay report of history, the examiner opined that some of the Veteran's bilateral hearing loss was at least as likely as not caused by military noise exposure, but that it was certainly possible that other non-military etiologies had contributed as well.  

Based on the VA examination, by March 2007 rating decision the RO granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss based on the audiological evaluation which did not show right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.

The Veteran submitted a private audiologic examination report from the Jackson Speech and Hearing Center, dated May 2010.  The audiogram results appear to show that the Veteran's right ear did not meet the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385.  

As previously stated, pursuant to the November 2010 Board remand, the Veteran was afforded a new VA audiologic examination in December 2010.  The examiner noted there was poor inter-test reliability.  Therefore, the examiner determined:

Despite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes in this examiner's opinion, and are therefore not being reported.  The test results were strongly suggestive of a non-organic hearing loss/hearing loss component due to poor inter-test reliability.  The [puretone testing] on the right ear revealed a score of 57 compared to a [speech reception threshold] of 75 dBHL... therefore, the [puretone threshold-speech reception threshold] difference revealed questionable/poor agreement.  Further, the Veteran [sic] communication ability with the examiner prior to audiometric testing was inconsistent with observed communication during the audiometric testing.

Upon review of the record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a right ear disability that was incurred in or is otherwise related to military service.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his right ear claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a right ear disability (to include a hearing loss disability) caused or aggravated by military service during any period of his appeal.  

The Board does not ignore the May 1981 and January 1982 audiometric testing during service which demonstrates hearing loss; however, there is no clear current diagnosis of a right ear hearing loss disability for VA compensation purposes at any time since the Veteran filed his June 2006 claim for service connection.

The Board also acknowledges the December 2010 VA audiologic examination report in which the examiner determined the test results were not reliable and are not suitable for rating purposes due to poor inter-test reliability.  Therefore, even if the Board was to apply the post-service audiometric test results which is most favorable to the Veteran within the record (in this case, the February 2007 VA examination), a diagnosis of right ear hearing loss as defined by VA standard is still absent. 

Full consideration has been given to the Veteran's assertions that he has right ear hearing loss related to service.  While he is competent to report that he has hearing loss and that he had hearing loss in service, he has not provided competent medical evidence to support a finding of a nexus between current hearing loss disability and noise exposure in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the relationship between hearing loss disability and prior in-service noise exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Further, hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that pure tone and word recognition testing is needed to properly assess and diagnose the disorder.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That is, although the Board readily acknowledges that the Veteran is competent to report diminished auditory acuity, there is no indication that the Veteran is competent to provide the sort of objective findings required by 38 C.F.R. § 3.385 or to link a hearing loss disability to in-service noise exposure. 

As there is no competent evidence of a current right ear hearing loss disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Initial increased compensable rating for left ear hearing loss

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service treatment records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2013). 

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2013).  If impaired hearing is service connected in only one ear, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I in order to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f) (2013).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores. 

As stated, service connection for left ear hearing loss was established in the March 2007 rating decision.  A noncompensable evaluation was assigned pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, effective June 23, 2006.  The Veteran has contended that he is entitled to a compensable rating for his left ear hearing loss because his hearing loss is more severe than currently evaluated.

The pertinent medical evidence in this case consists of one private audiological evaluation and several VA examination reports. 

On the authorized VA audiologic evaluation for rating purposes, in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
25
35
45

The pure tone average was 35 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.  

Under Table VI, 38 C.F.R. § 4.85, the results for the left ear correspond to Level II.  As the Veteran's right ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f) (2013).  The applicable percentage rating for hearing impairment at Level II for the poorer ear (left ear) and Level I in the better ear (right ear) is zero under Table VII, 38 C.F.R. § 4.85 (2013). 

The May 2010 audiogram results from the Jackson Speech and Hearing Center clearly show that the Veteran's left ear demonstrated work recognition of 96 percent.  Speech test results were less than 40 decibels at all frequencies.  Using this data results in Level I hearing for the left ear from Table VII.  Level I hearing in both ears is zero under Table VII, 38 C.F.R. § 4.85 (2013). 

Additionally, the December 2010 VA audiologist determined there was poor inter-test reliability and, therefore, the results were not suitable for rating purposes.  The test results were not reported.

The preponderance of the evidence does not support the assignment of a compensable rating for left ear hearing loss under Diagnostic Code 6100.  The Board acknowledges the assertions made by the Veteran that his hearing acuity has decreased and finds these assertions to be competent and credible.  However, the audiologic test results produced by the VA and the Jackson Speech and Hearing Center did not indicate the Veteran's left ear hearing loss was compensable under Diagnostic Code 6100.

The Board has considered whether 38 C.F.R. § 4.86(a) applies in this case. Consideration under this provision, however, is not warranted, as the left ear did not display pure tone thresholds of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), with each ear evaluated separately. 

The Board has also considered whether 38 C.F.R. § 4.86(b) applies in this case. Consideration under this provision, however, is not warranted, as the left ear did not display pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  

In sum, a compensable rating is not warranted for service-connected left ear hearing loss.

Extraschedular consideration and entitlement to total disability rating based on individual unemployability

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  

At the December 2010 VA audiology examination, the Veteran reported greater difficulty understanding quiet speech and speech presented in the presence of background noise.  The Veteran also stated that he has to continually ask for individuals to repeat themselves for speech understanding.  There were no effects on usual daily activities.  The Board notes that while the Veteran may face these difficulties in understanding speech, this is not an unusual or exceptional feature of hearing loss.  The symptoms associated with the Veteran's left ear hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  See Martinak v. Nicholson, supra.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun.

The Board also finds that there has been no showing by the Veteran his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board also does not find that the record has raised an implied claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the record does not reflect that the Veteran is currently unemployed as a result of his left ear hearing loss, and while medical evidence supports the proposition that his hearing loss is an impediment to the Veteran's daily life and work, it does not result in total social and occupational impairment.  As such, this case does not raise a claim for a total disability rating due to individual employability resulting from his service-connected left ear hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable rating for service-connected left ear hearing loss is denied.


REMAND

The Board observes that the Veteran submitted a September 2011 notice of disagreement as to the initial non-compensable rating for service-connected well healed, non-angulating, non-deformed, mild left femoral stress fracture or mild greenstick fracture following an August 2011 rating action. 

As the Veteran filed a notice of disagreement in regard to that issue, issuance of an SOC is required.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this issue must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his representative with a Statement of the Case pertaining to his claim for an initial compensable rating for service-connected well healed, non-angulating, non-deformed, mild left femoral stress fracture or mild greenstick fracture.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.   This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


